The opinion of the court was delivered by
Fokt, J.
Several of the reasons assigned in this case relate to questions of fact upon which the proof in the cause was conflicting, and the finding by the trial court must therefore be affirmed. This court will not inquire into- questions of fact further than to ascertain if there be evidence from which the conclusions of the court below can be reached. The weight of the proof, and1 the credibility of the witnesses, are for the trial court, and will not be considered upon appeal.
The legal questions raised in the record relate to the rulings of the court upon the admission of certain evidence.
The case was tried before the court without a jury, and the order of proof appears to have been somewhat disregarded; but an examination of the record makes it appear that the errors complained of were either harmless or simply irregularly admitted.
It is possible that the objection to the testimony of Mr. Willett relating to a certain conversation with Mr. Dey, who was alleged to be the agent of the defendant, was inadmissible, but no exception was taken to the testimony at, the time it was given, nor until after it was all in, when the defendant’s counsel said, “I object and take an exception to this line of examination.”
It is too late to malee an objection to the admission of testimony after it has all been given and is in the record. Objections must be timely, and must be made to the question. An objection made by counsel after several questions have been asked upon a certain subject, and after the evidence is all in the record, in which he states “I object and take an exception to this line of examination,” is of no force, and will not be considered.
There is no error in the record, and the judgment is affirmed.